Preparation for the European Council (14-15 December 2006) (debate)
The next item is the Council and Commission statements on the preparation for the European Council on 14-15 December, that is to say, starting tomorrow.
Mr President, ladies and gentlemen, thank you for this opportunity to discuss here in Parliament beforehand the European Council meeting to be held on 14 and 15 December. The main themes at the summit that convenes tomorrow will be enlargement, more effective decision-making in justice and home affairs, and immigration policy.
The Heads of State or Government will hold an in-depth debate in the European Council on how to take the EU's enlargement process forward. The Presidency has a clear mandate from the June European Council to hold this debate. The enlargement strategy made public on 8 November, and the in-depth discussion in the General Affairs and External Relations Council on Monday, will provide a sound basis for the European Council discussions.
As I stated here this morning, the aim of the enlargement debate is to consolidate the commitments that we have now made to Croatia and Turkey, who are now engaged in membership negotiations, and to the countries of the Western Balkans.
It is our intention that the outcome of the European Council's enlargement debate should result in a renewed agreement by the Member States on the future of enlargement. It will be based on the Commission's enlargement strategy: keeping to commitments on conditionality and better communications. At the same time, attention must also be paid to the EU's capacity to accept new members.
Enlargement is not the only topic of major importance to the future of the Union to be discussed at the summit starting tomorrow. Over dinner, Prime Minister Vanhanen will give his colleagues his assessment of the confidential consultations which have been held during our Presidency on the future of the Constitutional Treaty. He will also present the most important general conclusions from the consultations.
It was the aim of the Finnish Presidency to move on to a more active phase of the debate on the Constitutional Treaty after a year of silence. Consultations have now been held with all Member States and with Romania and Bulgaria, which will join the Union on 1 January 2007. It has been rewarding to realise that internal debate has begun in the Member States, and has become robust. It has been too early to look for ready solutions, but we have been able to identify certain priorities in the views expressed by the Member States. We will be presenting our detailed analysis to the German Presidency to serve as a basis for the continuation of this work.
One conclusion of crucial significance for the future is that all Member States think that the Treaties need to be reformed to ensure that the Union functions properly. We now need to consider together how best to move forward. We need to come up with a formula that everyone can agree on.
The Finnish Parliament adopted the Constitutional Treaty at the beginning of this month, and the President of the Republic of Finland decided to ratify the Treaty last week. This makes Finland the 16th Member State to ratify the Treaty. By doing this, we want to send the message that we think that the Constitutional Treaty is a well-balanced package and provides a good basis to work on in the search for a solution that is acceptable to all Member States.
The general public expects effective action from the Union to combat international crime, human trafficking and terrorism. There is quite a lot of evidence showing that the Union is currently unable to meet its citizens' expectations as well as it might.
Time after time, the way forwards is obstructed by a small minority of Member States using their veto to block a decision. It is disturbingly easy to come up with examples: negotiations on the European arrest warrant lasted for more than three years; we have made no progress in the past two years in discussions on a framework decision on combating racism; and talks on developing cross-border police investigations petered out. Unfortunately, last week a framework decision on prisoner transfers was scuppered by the opposition of one Member State.
Examples like these explain why the Finnish Presidency made improving decision-making one of its objectives, especially when the decisions are about improving the security of our citizens. We were also given a clear mandate for this by the June European Council.
Police cooperation and cooperation in criminal matters is a difficult area. The Member States' willingness to compromise is unfortunately minimal on many important issues, since the veto can always be used to block a decision at the last minute. Negotiations deliver meagre results and little progress.
Some Member States have said that, instead of striving for more effective decision-making, the Union should concentrate on developing concrete cooperation. Action is the best way to promote areas of common concern to us. Practical cooperation, however, requires ground rules, and it is precisely these rules which we have found difficult to agree on. This problem cannot be ignored.
It is clearly not just the public but also the EU Member States that have been frustrated with the way the Union operates. This has led more and more Member States to ponder the possibility of switching to a model of enhanced cooperation. Some Member States have decided to pursue the path of cooperation outside EU structures. A good example of this is the Prüm agreement.
Finland has proposed switching to qualified majority voting for decisions on police cooperation and cooperation on crime, a change that is already possible under the existing Treaties. It has become clear during the course of the Finnish Presidency, however, that the Member States are not keen on this solution. We are still of the opinion, though, that we need a more effective, more open and more responsible way of making decisions on police cooperation and cooperation on crime.
That is why we want to exhaust all the possibilities provided by the mandate given to us last June to make decision-making more effective. The European Council is set to discuss more effective decision-making in the field of justice and home affairs. We hope that the Heads of State or Government will be able to make a commitment to finding a solution to this problem, which has already been solved once in the talks on the Constitutional Treaty.
The European Parliament has made its views on this matter very clear. The Presidency very much appreciates the contribution Mr Borrell made at the informal meeting of Heads of State or Government in Lahti, where you, Mr President, clearly expressed Parliament's opinion that decision-making in the area of justice and home affairs had to be made more effective.
A great deal of work has been done on various issues relating to immigration during Finland's Presidency. Good progress has been made on implementing the global approach. That has also proven to be the right way to tackle this issue. Immigration is currently one of the biggest challenges facing the Union, but it is also an opportunity.
During the Finnish term, special attention has been paid to cooperation with African countries. We organised two productive ministerial conferences on immigration and development. In addition, Frontex, the EU's border security agency, has coordinated successful operations on the Union's southern borders.
The next major step is to agree on the principles for a global approach for other geographical regions and to extend its scope to other policy areas too.
We have consistently stressed that the EU needs to be able to formulate a comprehensive policy for managing immigration, one that gives due attention to the issues surrounding both illegal and legal immigration, including integration.
The European Council which starts tomorrow proposes to agree on the priorities for next year. The measures agreed will be based on the two Commission communications from last week.
It is important for us to be able to agree not just on long-term action but also on measures that the Union can take in response to sudden and unexpected migration flows.
Since there is only one official meeting of the European Council during our Presidency, a great many hopes and expectations have been pinned on the conclusions of the meeting. We have nevertheless long held the opinion that the Heads of State or Government should see the European Council conclusions as a genuine reflection of their discussions. They should not be just a list of all the pending issues and all matters for consideration. Accordingly, in preparing for the European Council, we were guided by the notion that the conclusions should cover only those issues which were actually to be discussed by the Heads of State or Government, or on which political guidelines need to be set for future work.
Thus, the conclusions for this European Council will make reference not just to the discussion topics that I have mentioned, but will mention innovation policy, energy policy and climate change as a follow-up to the Lahti meeting of Heads of State or Government. These are important themes for the future of the Union, and the European Council will monitor how work is progressing on all of them when it meets next spring.
At the Foreign Ministers' dinner, to be held in conjunction with the European Council tomorrow evening, the discussion will centre on the Middle East, including Iran, and Africa, in particular the situation in Sudan and Darfur.
Mr President, ladies and gentlemen, I hope and believe that we will have an active and worthwhile exchange of views on matters for discussion at the European Council which starts tomorrow.
(Applause)
Thank you very much, Mrs Lehtomäki. Following your speech, I would like to thank you on my own behalf and on behalf of all of the Members for your efforts and your work during the Finnish Presidency that is now drawing to a close. You have attended eight sittings, you have taken part in thirty debates on various issues and you have always been available to Parliament. You therefore deserve our appreciation and gratitude.
(Applause)